DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  “the indent” lacks full antecedent basis and should be “the indented portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160073802 A1 to Davis.
	Re Claim 1, Davis teaches:
	A therapeutic pillow (at least [Abstract] “multi-purpose pillow”), the pillow comprising a sewn fabric enclosure filled with a filler material (at least Figs. 2-5 and [0045] “the pillow 10 may be filled with polyester fibres or any other resilient fibre fill alike. Further, the outer shell of pillow 10 is to be made of nylon/spandex fabric”.), the sewn fabric enclosure being shaped to from an elongated shape having a length, a width, and a thickness (at least Figs. 2-5), and to have an indented portion located halfway along the length and spanning the entirety of the thickness to receive the shoulder of a user having their head placed upon the pillow (at least Figs. 5-6 and [0044] “the users head rests on the bottom pillow cushion 12 by stretching V-shaped cut outs 23. The height of bottom pillow cushion 12 accommodates a user sleeping in prone position”.).
Re Claim 2, Davis teaches:
	A therapeutic pillow according to claim 1, wherein the filler material comprises one or more of: foam chips, feathers, synthetic polymer, down, memory foam, and solid latex (at least Figs. 2-5 and [0045] “the pillow 10 may be filled with polyester fibres or any other resilient fibre fill alike”.).
Re Claim 3, Davis teaches:
	A therapeutic pillow according to claim 1, wherein the length, width, and thickness of the pillow are tailored to a specific user's body measurements (at least [0028-29] “Sleepers can extend their arms through the arm openings 21 and 22 of pillow 10, cushioning the arms and relieving compression on the muscles and nerves. The average length of the human arm is approximately 25.41 inches. The length from arm opening 21 to arm opening 22 of pillow 10 is 26 inches, accommodating the length of sleepers arm”.).
Re Claim 5, Davis teaches:
A therapeutic pillow according to claim 1, wherein the indent is in the shape of a slit (at least Figs. 5-6 and [0030] “V-shaped cut outs (23, 24, 26, 27)”.).
Re Claim 6, Davis teaches:
A method of manufacture of a therapeutic pillow according to claim 1, the method comprising sewing one or more fabric pieces into a fabric enclosure (at least [0027] “he top pillow cushion 11 and a bottom pillow cushion 12 are stitched together”.) shaped to have a centrally located indent for receiving a shoulder (at least Figs. 5-6 and [0044] “the users head rests on the bottom pillow cushion 12 by stretching V-shaped cut outs 23. The height of bottom pillow cushion 12 accommodates a user sleeping in prone position”.) and filling the fabric enclosure with one or more filler materials at least Figs. 2-5 and [0045] “the pillow 10 may be filled with polyester fibres or any other resilient fibre fill alike. Further, the outer shell of pillow 10 is to be made of nylon/spandex fabric”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 20190269264 A1 to Pastrmac.
Re Claim 4, Davis teaches:
	A therapeutic pillow according to claim 1 (detailed with respect to claim 1). 
Davis does not explicitly teach:
wherein the density of the pillow is tailored to a specific user's therapeutic needs.
However, Pastrmac teaches:
wherein the density of the pillow is tailored to a specific user's therapeutic needs (at least [0007] “the pillow itself where density of Kapok or equivalent substance can be added or subtracted”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Davis with the adjustable density taught by Pastrmac because both are dedicated to the same field of endeavor of pillows and doing so involves the use of a known technique (modifying the density taught by Pastrmac) with a known device (pillow taught by Davis) with predictable results. A person having ordinary skill would have been motivated to do so “to accommodate user” (Pastrmac [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673   

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
11/10/2022